DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicants’ election without traverse of Invention II in the reply filed on October 3, 2022 is acknowledged.  The election of species A is not necessary, as the Applicants have not elected Invention I (the species are contained entirely within Invention I).

Information Disclosure Statement
The listing of references in the specification is not a proper information disclosure statement.  37 CFR 1.98(b) requires a list of all patents, publications, or other information submitted for consideration by the Office, and MPEP § 609.04(a) states, "the list may not be incorporated into the specification but must be submitted in a separate paper."  Therefore, unless the references have been cited by the examiner on form PTO-892, they have not been considered.
The Applicants list several references in paragraphs 4, 6-7, 11-12).  Copies of these references must be provided to the Office.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 13-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ciubotaru (EP 3,249,705).
With respect to claim 13, Ciubotaru discloses a system (fig 1; par 52-92) for near-field wireless energy transfer (intended use, see below), the apparatus comprising: 
a first multilayer composite structure (10 generally or 16 specifically) comprising: 
at least one outer layer (18; par 74, 77) of a piezoelectric material providing or comprising a piezoelectric phase or a material with or adapted for electromechanical coupling; and 
at least one inner layer of a magnetostrictive material (17; par 74, 76) providing or comprising a magnetostrictive phase or a material with or adapted for a magnetomechanical coupling; 
wherein said at least outer layer is joined, adherent to or bonded to at least one of said at least one inner layer (par 78); and 
an electric field generator (par 70-71, 81) for applying an electric field to the piezoelectric phase to generate strain.  
The limitation in the preamble is directed to what the system is “for”. This is an intended use limitation that does not breathe life into the claim.  MPEP §2111.02.  the recited purpose or intended use does not result in a structural difference between the claimed invention and the prior art.  Id. 
Ciubotaru discloses a piezoelectric layer played alongside a magnetostrictive layer.  These layers are “joined”, as they do not move relative to each other or separate during use.  It also appears that “adherent to” or “bonding” is disclosed in paragraph 79.
As Ciubotaru discloses the named layers, they are interpreted as being “a material [] adapted for electromechanical coupling” and “a material adapted for magnetomechanical coupling”.  The repeated use of “or” in the limitations defining the first/second layers indicates several alternatives.  The limitation of “a material adapted for” is broad and only generally indicates what the material can be used for (not any specific functionality, composition or shape). 
The Examiner also notes that the electric field generator limitation indicates what it is “for”.  This may be viewed as a separate (unrelated) generator.  All electric field generators are “for applying an electric field”.  Reciting where that electric field is intended to go does not further limit the structure of the generator itself.  In other words, the claim does not explicitly recite the proximity of the generator to the two layers.
With respect to claim 14, Ciubotaru provides an enabling disclosure for building more than one of the figure 1 apparatus.  The second such apparatus would have the same structure and layers with materials that satisfy the “adapted to” limitations.  Citations to the duplicate figure 1 as indicated with a prime (‘).
Ciubotaru discloses: 
a second multilayer composite structure (10’ or 16’) comprising: 
at least one outer layer of a piezoelectric material (18’; par 74, 77) providing or comprising a piezoelectric phase or a material with or adapted for electromechanical coupling; and 
at least one inner layer of a magnetostrictive material (17’; par 74, 76) providing or comprising a magnetostrictive phase or a material with or adapted for a magnetomechanical coupling; 
wherein said at least outer layer is joined, adherent to or bonded to at least one of said at least one inner layer (par 78); 
As Ciubotaru anticipates the limitation of two multilayer composite structures (that are both defined as containing the same structure), Ciubotaru would necessarily achieve the same benefits of those structures.  Namely, if/when the two Ciubotaru structures were placed in close proximity to each other, they would be “wirelessly coupled”.  Thus, Ciubotaru anticipates the limitation of “wherein the second multilayer composite structure is wirelessly coupled to the first multilayer composite for wireless energy transfer.”  This last wherein clause appears to be a statement of fact (this is what the structures are doing) – it does not recite any narrowing structure that has not already been shown to be anticipated by Ciubotaru.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Ciubotaru in view of Brown (US 2012/0236689).
Ciubotaru discloses the piezoelectric materials, but does not expressly disclose that they are radially polarized.  Brown discloses that it is known to configure piezoelectric materials in a transducer to be radially polarized (par 8-10).  
Ciubotaru and Brown are analogous because they are from the same field of endeavor, namely transducers with piezoelectric materials.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Ciubotaru piezoelectric materials to be “radially polarized”, as taught by Brown.  The motivation for doing so would have been to change the interaction with the generated electric field. 
Claim 17 only broadly recites that the piezoelectric material is “radially polarized”.  This does not explicitly define the shape of the piezoelectric material.  This is in contrast to claims 15-16, which define the piezoelectric materials as being concentric with the magnetostrictive materials (thereby forming a cylindrical structure). 
Claim 17 only broadly recites the polarizing feature of the piezoelectric material – such a polarization is known.  To overcome the prior art, the Applicants may consider defining the structure of the material (Ciubotaru’s piezoelectric material is not axial, annular or cylindrical – see below in the allowance of claims 15-16).
Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Ciubotaru in view of Ryu (US 2013/0252030).
Ciubotaru disclose the magnetostrictive material, but does not expressly disclose its material composition.  Ryu discloses that magnetostrictive materials are known to be comprised of a terbium, dysprosium, and/or an iron alloy (par 98).
Ciubotaru and Ryu are analogous because they are from the same field of endeavor, namely magnetostrictive materials.  At the time of the earliest priority date of the application, it would have been obvious to one skilled in the art to configure the Ciubotaru magnetostrictive material to be built using the substances taught by Ryu.  The motivation for doing so would have been to build the magnetostrictive layer using known and proven materials. 
Allowable Subject Matter
Claims 15-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art does not teach or suggest that the one of the claim 14 structures has its layers in concentric rings and the other has its layers in a stacked configuration, where the stacked configuration is placed inside the concentric rings, such that the rings form a transmitter and the stack forms a receiver (claim 15) or vice versa (claim 16).
Placing a piezoelectric layer onto a magnetostrictive layer and putting them in an electric field is generally known.  The prior art does not teach or suggest using two of these structure, one as a ring placed around the second, that is a “stack”, so that they interact to provide wireless power transfer between them. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADI AMRANY whose telephone number is (571)272-0415. The examiner can normally be reached Monday - Friday, 8am-7pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 5712722800 x36. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ADI AMRANY/           Primary Examiner, Art Unit 2836